Citation Nr: 9911334	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  93-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
spondylolisthesis, lumbosacral spine with limitation of 
motion and history of L4-L5 radiculopathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1987 to 
December 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1995.  The requested 
development has been completed and the case has been returned 
for appellate consideration.  During the pendency of this 
appeal, service connection was granted for an acquired 
psychiatric disorder and for a cervical spine disorder by the 
RO in September 1996.  Accordingly, the appeal with respect 
to these issues is deemed to be satisfied.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1. The appellant's lumbosacral spine disorder is manifested 
by complaints of continuous pain with radiation either to 
the right or left gluteal area and right or left thigh, 
one to two times per week lasting 5 to 10 minutes.

2. The appellant's lumbosacral spine disorder is productive 
of degenerative changes of the lower lumbar spine from L3 
to S1 with a suggestion of spondylolisthesis at the level 
of L4-L5 on x-ray examination and limitation of motion 
measured as right lateral flexion to 6 degrees, left to 8 
degrees, rotation to 45 degrees, bilaterally, extension to 
0 degrees and flexion to 30 degrees.



CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
spondylolisthesis, lumbosacral spine with limitation of 
motion and history of L4-L5 radiculopathy are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his lumbosacral spine 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

During the pendency of this appeal, the RO increased the 
appellant's disability evaluation from 10 percent to the 20 
percent level, effective from December 14th, 1991, by 
decision dated in September 1996.  The rating board noted 
that the 20 percent evaluation was based upon the presence of 
a moderate limitation of lumbar spine motion.  In response to 
this action, the appellant has argued that his low back 
disability is severe in nature and as such, warrants an 
increased rating.  

After careful review of the evidence of record, the Board 
concludes that the evidence supports entitlement to a 40 
percent evaluation based upon the presence of a severe 
limitation of lumbar spine motion.  While findings noted on 
VA examinations conducted in February 1992, November 1995, 
and March 1996, were essentially consistent in demonstrating 
the presence of a moderate limitation of motion, on VA 
examination in April 1998, the range of motion was 
significantly increased.  When compared with the March 1996 
findings, the appellant's ability to flex forward was reduced 
from 80 degrees to 30 degrees, lateral flexion was reduced 
from 45 degrees, bilaterally, to 6 degrees on the right and 8 
degrees on the left and extension was completely compromised 
to 0 degrees.  Furthermore, on x-ray examination, the 
presence of degenerative changes from L3 to S1 and a 
suggestion of spondylolisthesis at the level of L4-L5 were 
noted.  The radiologist indicated that these findings were 
representative of severe degenerative changes.  However, 
physical examination in April 1998, revealed no evidence of 
paraspinal muscle spasm and there was only moderate 
tenderness in the midline, just above the sacrum.  While 
private electromyographic studies noted findings of left L5 
radiculopathy and a private physician reported a diagnostic 
impression of lumbosacral disc syndrome in July 1974, the 
subsequent evidence of record, including private and VA 
examination and treatment reports, have not confirmed the 
presence of disc pathology within the appellant's lumbar 
spine such to warrant consideration pursuant to Diagnostic 
Code 5293 or any other potentially applicable Code from the 
series 5285-5295.  

In arriving at this decision, the Board has considered the 
medical evidence of record as well as the appellant's 
statements and testimony offered in support of his claim.  
The Board further notes that consideration has been given to 
the provisions of 38 C.F.R. § 4.40 regarding functional loss 
due to joint pain on use or during flare-ups, and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint in reaching the above decision in 
the appellant's favor.  See DeLuca v. Brown, 8 Vet. App. 202, 
203 (1995); see also Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991) (sections 4.40 and 4.45 of 38 C.F.R. make clear 
that pain must be considered capable of producing compensable 
disability of the joints) and Quarles v. Derwinski, 3 Vet. 
App. 129, 139-40 (1992) (Board's failure to consider section 
4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).  

Finally, the provisions of 38 C.F.R. § 3.321 are not found to 
be applicable in this case in the absence of evidence of an 
exceptional or unusual disability picture which is not 
adequately contemplated by the regular schedular criteria.  
The record does not demonstrate marked interference with 
employment or frequent periods of hospitalization or 
extensive outpatient treatment attributable solely to the 
lumbar spine disorder.  


ORDER

A 40 percent disability evaluation for spondylolisthesis, 
lumbosacral spine with limitation of motion and history of 
L4-L5 radiculopathy is granted subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

